UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6191


RANDOLPH WAKEEM JOHNSON,

                    Plaintiff - Appellant,

             v.

LABRAVIA J. JENKINS, in Public and Private Capacity; PAUL W. HIGGS, In
Public and Private Capacity; ERIC OLSEN, In Public and Private Capacity;
MICHAEL HARDIMAN, In Public and Private Capacity; DAVID P. DECATUR,
In Public and Private Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-01421-CMH-IDD)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Wakeem Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randolph Wakeem Johnson appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 action for failure either to pay the filing fee or to move to

proceed in forma pauperis. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Johnson’s informal brief does not challenge

the basis for the district court’s disposition, he has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




                                               2